Tom, J.E (dissenting in part).
I respectfully take issue with the proposition expounded by the majority in this case that an alien worker’s lack of permanent resident status is immaterial to his recovery of the cost of future medical treatment. The majority’s conclusion that the immigration status of plaintiff is irrelevant to the award of damages for future medical expenses represents a wholly unwarranted extension of the Court of Appeals’ ruling in Balbuena v IDR Realty LLC (6 NY3d 338 [2006]). It is a plaintiffs burden in a personal injury action to establish all elements of his or her claim, including damages, and the pertinent question for the jury is the amount required *212to fairly compensate him (see Tate v Colabello, 58 NY2d 84, 87-88 [1983]). By precluding evidence concerning where medical services are to be provided, the trial court improperly withheld material evidence from the jury, preventing a fair appraisal of the future cost of plaintiffs care.
Balbuena has no bearing on the issue raised by this appeal. In that case, the Court of Appeals was confronted with the narrow question of whether an undocumented alien who was prohibited from working in the United States under the Immigration Reform and Control Act (8 USC § 1324a et seq. [IRCA]) could recover lost wages in an action under the Labor Law (6 NY3d at 348, 355; see Han Soo Lee v Riverhead Bay Motors, 57 AD3d 283, 284 [2008]). Balbuena does not address, let alone limit, consideration of a plaintiffs immigration status in regard to any item of damages. Nor has the Court of Appeals suggested that disputes must be resolved without regard to a litigant’s immigration status; when material to the issue at bar, the Court has not hesitated to consider it, in one instance finding it dis-positive of rights afforded by New York law (see Katz Park Ave. Corp. v Jagger, 11 NY3d 314, 317-318 [2008] [B-2 visitor’s visa was “logically incompatible” with a primary residence in New York for rent regulation purposes]).
As augmented by the majority, the judgment appealed from awards plaintiff a total of nearly $22 million in damages, including $16,721,684 for future medical expenses over 40 years of life expectancy, an amount that defendant-appellant Jefferson Townhouses, LLC contends is unfair and excessive. Just prior to trial, Supreme Court granted plaintiffs motion in limine to preclude any mention that he is not a permanent resident of this country, “reading] Balbuena to say that you’re precluded from mentioning their immigration status.” However, even confined to the narrow issue actually resolved in Balbuena, the trial court’s ruling is contrary to prevailing appellate authority (see Coque v Wildflower Estates Devs., Inc., 58 AD3d 44, 54 [2008] [“it is appropriate for a jury to take the plaintiffs immigration status into consideration in determining the amount of damages for lost wages, if any, to which the plaintiff is entitled”]). Despite plaintiff’s testimony at his examination before trial that he intended to work only for a few years in the United States, save some $20,000 and then return to his native Ecuador, where his family resides, plaintiffs experts presented evidence of the cost of his future medical care based exclusively on the cost of treatment in the United States. Thus, the trial *213court permitted the jury to assess damages on the untoward assumption that plaintiff would remain in this country indefinitely and be subject to our prevailing cost of medical care, the most expensive in the world.
The trial court broadly forbade defendants from informing the jury that plaintiff “is not a resident alien here,” stating without elaboration that it would be “too prejudicial and too speculative.” Ignored by this analysis is the prejudice to the defense in being unable to dispel the obvious misimpression that plaintiff is a permanent resident.
The purpose of compensatory damages, as the nomenclature suggests, is “to indemnify the injured person for the loss suffered” (Black’s Law Dictionary 416 [8th ed 2004]) — that is, to reimburse the actual costs incurred as a result of his injuries, not to bestow a windfall. As stated by the Second Department, “[T]he primary basis for an award of damages is compensation, i.e., to make the injured party whole to the extent that it is possible to measure his injury in terms of money” (Sharapata v Town of Islip, 82 AD2d 350, 366 [1981], affd 56 NY2d 332 [1982]).
The operative question before this Court is whether appellant should have been permitted to inform the jury of plaintiff’s nationality and the limited duration of his intended stay. By adopting the trial court’s reading of Balbuena, the majority sets an unfortunate precedent without support in either law or logic. For instance, if injury were to be sustained by a plaintiff who is visiting the United States on a temporary visa before returning to a nation where medical care is provided at no cost, would the majority seriously propose that the trial court be permitted to withhold those facts from the jury and allow the plaintiff to present evidence valuing damages for future medical expenses at the cost of care in this country? It should be readily apparent that the cost of care in the locality where it is to be provided cannot be summarily disregarded as “irrelevant” to the calculation of future medical expenses, as Supreme Court presupposed.
It is the plaintiffs burden to prove his entitlement to damages, not the defendant’s burden to disprove it. Neither the trial court nor the majority specify why it would be unduly prejudicial to disclose either plaintiffs status as a nonresident alien or his plans to return to his native country. If the purpose is to award compensation for medical expenses actually incurred, such disclosure promotes the ends of justice by obliging plaintiff *214to present evidence of the cost of future medical care in Ecuador based on the likelihood of repatriation.
The Balbuena Court’s decision not to bar recovery of lost wages was heavily influenced by policy considerations. First, the Court noted that allowing an employer of persons prohibited from working in the United States under IRCA to limit liability for wages lost due to an injury covered by the Labor Law would undermine the purpose of legislation intended for the protection of workers (Balbuena, 6 NY3d at 359). Second, the Court indicated that limiting or precluding the potential liability of employers of undocumented workers for lost wages would make it financially attractive to hire them, thereby rewarding unscrupulous conduct and undermining the purpose of federal immigration laws (id.).
Unlike the situation in Balbuena, no public policy concerns justify barring evidence that would limit the amount of plaintiffs recovery to reasonable future medical expenses. This is a matter in which plaintiff avoided disclosing his immigration status to his employer, and the employer avoided asking for documentation that would have revealed plaintiffs immigration status. Defendants have not sought to avoid responsibility for plaintiffs injuries, and plaintiff has identified no public policy to be served by permitting recovery of excessive damages.
In sum, it is not prejudicial to require that a plaintiff present the jury with an accurate portrayal of the likely cost of his future medical treatment, wherever it is to be rendered. To the contrary, it is unfair to prevent a defendant from putting a plaintiff to his proof by precluding the defense from presenting facts material to the accurate assessment of damages.
Accordingly, the judgment should be reversed to the extent appealed from by defendant Jefferson Townhouses, LLC, as limited by its briefs, and the matter remanded for a new trial on damages for future medical expenses.
Catterson and DeGrasse, JJ., concur with Renwick, J.; Tom, J.E, and Saxe, J., dissent in part in a separate opinion by Tom, J.E
Judgment, Supreme Court, New York County, entered September 8, 2009, modified, on the law and the facts, to vacate the award for past and future pain and suffering, and the matter remanded for a new trial solely as to such damages, unless defendant Jefferson Townhouses, LLC, within 30 days of service of a copy of this order with notice of entry, stipulates to increase *215the awards for past pain and suffering and future pain and suffering to $1,500,000 and $3,500,000, respectively, and otherwise affirmed, without costs.